UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1933 Date of Report (Date of earliest event reported):March 4, 2014 OWENS REALTY MORTGAGE, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-54957 46-0778087 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2221 Olympic Boulevard Walnut Creek, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (925)935-3840 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events. On March 4, 2014, Owens Realty Mortgage, Inc. (the “Company”) issued a press release announcing that the Company’s wholly-owned subsidiary, Tahoe Stateline Venture, LLC, has entered into a Purchase and Sale Agreement with City National Bank (“CNB”) to acquire from CNB nine parcels of land (and certain related assets) that border parcels of land already owned by the Company in the Company’s Chateau at Lake Tahoe development project in South Lake Tahoe, California. A copy of the press release is attached as Exhibit 99.1 hereto and is incorporated herein by this reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Press Release dated March 4, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OWENS REALTY MORTGAGE, INC., a Maryland corporation Dated: March 4, 2014By: /s/ William C. Owens Name:William C. Owens Title:President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release dated March 4, 2014. 4
